Citation Nr: 1801574	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-02 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 1, 2011, and in excess of 50 percent thereafter.  

2. Whether new and material evidence has been received to reopen a claim of service connection for a hearing loss disability.

3. Entitlement to service connection for a hearing loss disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. In written correspondence received by the Board in October 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal for an increased disability rating for PTSD.

2. An unapppealed rating decision from October 2004 declined to reopen a previously denied claim of service connection for hearing loss.

3. Evidence received since the October 2004 rating decision is new and pertains to the basis for the previous denial, raising a reasonable possibility of substantiating the claim.

4. The weight of the evidence is against a finding that the Veteran's hearing loss disability had its onset in service or is otherwise the result of service.


CONCLUSIONS OF LAW

1. The appeal for an increased disability rating for PTSD is withdrawn and the Board does not have appellate jurisdiction to review the claim.  38 U.S.C. §7105(d)(5) (2012); 38 C.F.R. § 20.204 (2016).

2. The October 2004 rating decision denying a petition to reopen the previously denied claim of service connection for hearing loss became final.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2016).

3. New and material evidence has been received with respect to the claim of service connection for hearing loss and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2016).

4. The criteria for service connection for a hearing loss disability have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. § 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in July 2004.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Veteran's period of service as well as private and VA treatment records since service separation.

The Veteran has undergone a VA examination related to the disability on appeal.  See VA examinations from July 2011.  There is no argument or indication that the examination is inadequate.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

The Claim Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a written statement received by VA in October 2016, the Veteran withdrew his appeal for an increased disability rating for PTSD.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C. § 7105.

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and Material Analysis

The Veteran filed a claim of service connection for hearing loss in 2004, based on his noise exposure in service and his duties in an artillery unity in Vietnam.  The claim was denied in a rating decision issued in October 2004, which declined to reopen a previously denied claim of hearing loss decided in March 1971.  The October 2004 rating decision noted that the Veteran's hearing was shown to be normal at a 1971 VA examination and that a VA examination conducted in conjunction with his claim to reopen had shown unreportable results with respect to audiometric readings.  The claim of service connection for hearing loss was denied because the evidence of record did not show that any existing hearing loss was caused or aggravated by service.  (See Rating Decision Narrative, 10/15/2004, pp. 3-4.)

At the time of the denial, the evidence of record consisted of the Veteran's service medical records for May 1968 to October 1970, his DD Form 214, audiometric test results from a private provider in 2004, service personnel records, treatment records from VA for 2004, and a VA audiometric examination in September 2004.  (See Rating Decision Narrative, 10/15/2004, p. 3.)  The claim of service connection for hearing loss was denied because the evidence of record did not support the claim that any existing hearing loss was caused or aggravated by service.  (pp. 3-4.)

The Veteran filed to reopen his claim of service connection for hearing loss in April 2010, stating that he had been prescribed hearing aids by a private provider in January 2010 and that his hearing had worsened since the previous denial in 2004.  (See Statement in Support, 04/29/2010.)  Evidence received since the 2004 rating decision includes treatment records from VA and private providers, a VA examination in July 2011, a written statement from the Veteran's wife, and the Veteran's testimony at the January 2017 hearing, indicating continuity of symptomatology.

All of the evidence received since the October 2004 rating decision is new, in that it was not previously considered by VA, and is material, in that it pertains to the basis for the denial of the claim.  As such, it raises a reasonable possibility of substantiating the claim of service connection for hearing loss.  New and material evidence having been provided, the claim is reopened.  38 C.F.R. § 3.156.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.




Facts

The Veteran's induction examination in May 1968 showed some decreased hearing acuity.  He had audiometric readings of 30 decibels at 3000 and 4000 Hertz in the right ear and at 500 Hertz in the left ear.  (See STRs, 11/04/1970, pp. 4, 26.)  His separation examination in October 1970 also noted hearing loss, which was recorded in the induction examination, and the Veteran reported possible loss of hearing.  His audiometric readings showed 35 decibels at 4000 Hertz in the right ear and 30 decibels at 500 Hertz in the left ear.  (p. 9.)  The readings at the time of induction were recorded using American Standards Association (ASA) units; it is unclear whether the separation examination thresholds were recorded using ASA units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  Therefore, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:  250 Hertz, add 15; 500 Hertz, add 15; 1000 Hertz, add 10; 2000 Hertz, add 10; 3000 Hertz, add 10; 4000 Hertz, add 5.

Applying the conversion formula to the Veteran's service entrance examination, the audiometric readings would include readings of 40 decibels at 3000 and 4000 Hertz in the right ear and 45 decibels at 500 Hertz in the left ear.  Application of the formula to the service separation examination would show 45 decibels at 4000 Hertz in the right ear and 45 decibels at 500 Hertz in the left ear.  
 
In January 1971, the Veteran underwent a VA examination of his hearing.  The examiner concluded that the Veteran's hearing was within the limits of normal bilaterally.  His audiometric readings showed levels at or below 20 decibels for each of the frequencies tested bilaterally.  (See Medical Treatment, 02/03/1971, pp. 1-2.)  Applying the conversion formula, because it is unclear whether ASA or ISO-ANSI values were used, the Veteran had two readings above 20 decibels: 25 decibels at 500 Hertz in the left ear and 25 decibels at 4000 Hertz in the right ear. 

A rating decision issued in January 1971 denied service connection for hearing loss, stating that his hearing was within normal limits bilaterally on VA examination.  The rating decision did acknowledge that the induction and discharge examinations had indicated high frequency hearing loss in the right ear.  (See Rating Decision, 02/19/1971, p. 1.)  

A private audiometric evaluation in May 2004 showed evidence of hearing loss.  Specifically, the Veteran's audiometric readings were 55, 45, 70, and 85 decibels at 500, 1000, 2000, and 4000 Hertz, respectively, in the right ear and 70, 75, 80, and 85 decibels at the same frequencies in the left ear.  (See Medical Treatment, 05/24/2004, p. 1.)  

In a statement submitted in May 2004, the Veteran asserted that his claim for hearing loss and tinnitus was based on acoustic trauma suffered in service.  He stated that he was assigned to an artillery unit and the exposure to artillery fire on a daily basis caused his ears to ring for hours afterwards.  (See Statement in Support, 05/24/2004, p. 1.)

At a VA examination in September 2004 the Veteran provided a positive history of noise exposure from working in communications assigned to an artillery unit for one year in Vietnam with no use of hearing protect.  He denied any specific noise exposure in his post-service occupation as an appliance repairman.  (See VA Exam, 09/02/2004, p. 1.)  The Veteran's hearing was tested but his test scores were considered "unreportable" because of variations in test-retest and atypical responses to speech audiometrics.  Because the results were unreportable, the examiner was unable to offer an opinion as to the question of nexus.  (p. 2.)

In a statement submitted in April 2010, the Veteran reported that a civilian doctor had tested his hearing and prescribed hearing aids in January 2010.  He further stated that his conditions had worsened since the previous denial of the claims in 2004.  (See Statement in Support, 04/29/2010.) 

The Veteran was seen for an initial audiometric evaluation at VA in December 2010.  He reported having hearing loss, which began in the military and was gradual in nature.  He linked it to his service as a lineman and in combat in Vietnam, where he was exposed to excessive noise.  He denied any occupational or recreational noise exposure as a civilian.  His hearing aids showed a stored audiogram that appeared to be within normal limits, while testing at the evaluation showed moderate to moderately severe hearing loss in the right ear and moderately severe to severe hearing loss in the left ear, both of which included hearing loss in the low frequencies.  (See CAPRI, 07/28/2011, p. 227.)  

At the July 2011 VA examination the Veteran reported combat duty in Vietnam with attendant noise exposure from small arms fire, heavy weapons fire, and artillery.  He denied any occupational or recreational noise exposure after service separation.  (See VA Exam, 07/26/2011, pp. 1-2.)  The examiner diagnosed bilateral sensorineural hearing loss that was moderately severe to severe, with significant effect on his occupational functioning.  The VA examiner offered the opinion that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure, based on a showing of mild high frequency hearing loss in the right ear at the time of service entrance, with no significant threshold shifts in service shown on separation examination.  (p. 3.)  

A letter from a private audiologist, K.R., written in January 2012 noted that the Veteran had sensorineural bilateral sloping high frequency hearing loss.  (See Medical Treatment Private, 12/12/2017.)  The provider stated that it was her understanding that the Veteran entered service with normal hearing loss and was told his hearing was "fine" when he left service.  She stated that "Noise induced hearing loss is not always instantaneous but occurs slowly over time.  The damage of the noise induced in the inner ear can take years to show up on a hearing test."  She felt it was as likely as not that the Veteran's hearing loss was directly related to his military noise exposure.

In November 2016, the Veteran submitted photographs of himself in Vietnam, including depictions of the artillery and weaponry he worked near during his time in service.  (See Photographs, 11/25/2016.) 

At the Board hearing in January 2017, the Veteran testified that during his service in Vietnam he was attached to an artillery unit and exposed to the noise of artillery fire.  He did not use hearing protection because the nature of his work as a wireman resulted in little or no warning prior to the guns being fired.  He met his wife a few months after service and she noticed "something different" about him; over time she yelled at him and finally convinced him to have his hearing checked in 2009.  (See Hearing Transcript, 01/09/2017, pp. 3-4.)  The Veteran's representative argued that the Institute of Medicine landmark study cited by the November 2012 Statement of the Case was misleading.  The Statement of the Case cited a finding that it was unlikely that permanent hearing loss would develop much later in life; the representative argued that the fact that it is unlikely does not exclude the fact that delayed onset hearing loss might occur.  (p. 4.)

At the time of the January 2017 hearing, the Veteran's wife submitted a written statement regarding her husband.  She reported that they met in 1971 and married in 1975; in the early years he "complained about his ears from time to time."  She stated that his ears had gotten worse every year and his hearing made it difficult for people around him, causing stress in their marriage at times.  (See Lay Statement, 01/20/2017.

Analysis

The Veteran has been shown to have a current hearing loss disability.  He is also shown to have been exposed to hazardous noise in service as a result of his duties as a wireman in Vietnam.  The question remaining before the Board is whether there is sufficient evidence to show that the noise exposure in Vietnam caused the Veteran's current hearing loss disability.  After considering all of the evidence of record, to include that discussed above, the Board concludes that there is not sufficient evidence and that service connection is not warranted.

Specifically, the Veteran's service treatment record shows that he entered service with some loss of hearing acuity at 3000 and 4000 Hertz in the right ear and at 500 Hertz in the left ear, but not to the level which would constitute a hearing loss disability for VA purposes (again, the conversion to ISO units discussed above showing hearing loss at 40 decibels was only performed as a basis for comparison to the exit examination; the actual data from the entrance examination under the ASA standard used did not show hearing loss per 38 C.F.R. § 3.385).  At the time of service separation, there was a slight increase in the auditory threshold at 4000 Hertz in the right ear, but improvement at 3000 Hertz in the right ear and no change in the threshold level at 500 Hertz in the left ear.  However, audiometric testing in January 1971, just months after separation from service, was normal with the exception of 500 Hertz in the left ear and 4000 Hertz in the right ear.  Even at those thresholds, however, the Veteran's hearing acuity after service separation was shown to have improved compared with his service treatment records.  He did not have a VA defined hearing loss disability at the time of service separation or at the January 1971 VA examination.

There is no additional evidence with respect to the Veteran's hearing acuity until May 2004, more than 30 years after service separation.  At that time, he showed significantly worse hearing than he did in 1971.  The VA examiner in July 2011 offered the opinion that the Veteran's current hearing loss disability was not related to his military service, based on the fact that no significant threshold shifts in service shown at the time of service separation.  In addition, the Statement of the Case included a discussion of the Institute of Medicine study regarding military noise exposure showing no scientific basis for delayed onset noise-induced hearing loss 20 to 30 years after service.

In contrast, the private audiologist, K.R., offered the opinion that the Veteran's military service was the cause of his current hearing loss disability.  She based her opinion on the information that the Veteran's hearing was normal on entering service and was "fine" at service separation.  In addition she stated hearing loss could take years to show up on a hearing test.

In weighing the evidence in this case, the Board notes that the private audiologist did not cite a rationale or specific reason for her opinion, although she implied that delayed onset hearing loss was possible.  On the other hand, the VA examiner noted that there was no significant threshold shift in the Veteran's hearing in service.  The Board has also considered the findings of the Institute of Medicine study, conducted with individuals with noise exposure in service, which found no scientific basis for delayed onset hearing loss 20 to 30 years later as a result of such noise exposure.  It is just such a delayed onset that is claimed in this case.  In this instance, the Board finds that, as a result of the Institute of Medicine study, the evidence against service connection outweighs the positive evidence.

The Board acknowledges the testimony by the Veteran and the statement submitted by the Veteran's wife regarding his complaints about his ears in the early years of their marriage.  While the sincerity and credibility of the statements is acknowledged, neither the Veteran nor his wife has been shown to have the training or experience to offer an expert opinion on the question of hearing loss.  Nor is there any evidence of a hearing loss disability prior to 2004, more than 30 years after service, which would support the contentions of earlier onset.

For all of these reasons, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss disability.  The benefit of the doubt standard does not apply.  38 U.S.C. § 5107(b).


							(CONTINUED ON NEXT PAGE)






ORDER

The appeal for entitlement to an increased disability rating for PTSD is dismissed.

New and material evidence having been received, the claim of service connection for a hearing loss disability is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for a hearing loss disability is denied.



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


